Citation Nr: 0723789	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee, to include as secondary to 
service-connected left knee injury residuals.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left knee injury 
residuals.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1960.  He also had subsequent service in the West Virginia 
Army National Guard (ANG) and the Army Reserve, including 
some periods of active duty for training (ACDUTRA) between 
July 1974 and May 1979.

By a May 1994 decision, the RO granted service connection and 
assigned an initial noncompensable rating for residuals of a 
left knee injury, and also denied service connection for 
residuals of a right knee injury. The veteran was notified of 
the denial of the claim for service connection for residuals 
of a right knee injury (as well as of the grant of service 
connection and assignment of an initial noncompensable rating 
for residuals of a left knee injury) in June 1994, but did 
not appeal.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO denied service connection for a back condition, 
a bilateral shoulder disability, and DJD of the right knee, 
as well as a compensable rating for service-connected 
residuals of a left knee injury.  The veteran filed a notice 
of disagreement (NOD) (via a VA Form 9, the form normally 
used for a substantive appeal) in August 2002.  In an October 
2002 decision a Decision Review Officer (DRO) increased the 
rating for the service-connected left knee injury residuals 
to 10 percent, effective the July 2001 date of claim.  The RO 
issued a statement of the case (SOC) continuing the 10 
percent rating as well as the denials of the service-
connection claims, and the veteran's representative sent a 
November 2002 letter accepted as a substantive appeal in lieu 
of a VA Form.

The Board remanded the claims for additional development in 
November 2004.  After completing the requested action, the RO 
continued the denials of the claims, as reflected in a 
January 2007 SSOC, and returned these matters to the Board 
for further appellate consideration.

The Board noted in its November 2004 remand that it was not 
clear whether the RO had denied the petition to reopen the 
claim for service connection for right knee injury residuals 
or granted the petition and denied the claim on the merits.  
In the January 2007 SSOC, the RO clarified that it had 
reopened the claim and denied it on the merits.  However, 
regardless of the RO's previous actions, the Board must 
address the question of whether new and material evidence has 
been presented to reopen the claim, because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

Additionally, with respect to the RO's October 2002 grant of 
a higher rating for service-connected residuals of a left 
knee injury, inasmuch as a higher evaluation is available for 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for 
increase remains viable on appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Finally in this regard, the Board noted in its November 2004 
remand that the veteran had requested a hearing before the RO 
and had not withdrawn this request.  After such a hearing was 
scheduled, a June 2005 DRO conference report reflects that 
the veteran withdrew his claim for an RO hearing.  In 
addition, the veteran requested a videoconference hearing in 
October 2004 and one was scheduled for April 2007.  The 
veteran failed to appear for this hearing; thus his request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. In May 1994, the RO denied service connection for a right 
knee injury residuals. Although notified of the denial in 
June 1994, the veteran did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the May 1994 denial of service connection for right knee 
injury residuals is not cumulative and redundant of evidence 
of record at the time of the prior denial, bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  DJD of the right knee was first diagnosed many years 
after the veteran's discharge from service, and the only 
persuasive opinion on the question of whether there is 
medical nexus between the right knee DJD and the veteran's 
military service, including any period of ACDUTRA, weighs 
against the claim.

5.  A back disability was first diagnosed many years after 
the veteran's discharge from service, and the only persuasive 
opinion on the question of whether there is medical nexus 
between the current back and the veteran's military service, 
including any period of ACDUTRA, weighs against the claim.

6.  A left shoulder disability was first diagnosed many years 
after the veteran's discharge from service, there is no 
competent evidence of a current right shoulder disability, 
and there is no competent evidence or opinion of a medical 
relationship between any shoulder disability and the 
veteran's military service, including any period of ACDUTRA.

7.  The residuals of the veteran's left knee injury have 
included arthritis with pain, crepitus and noncompensable 
limitation of extension and flexion, but no ankylosis, 
instability, dislocated semilunar cartilage, or impairment of 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The RO's May 1994 denial of service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  As evidence received since the RO's May 1994 denial is 
new and material, the criteria for reopening the claim for 
service connection for right knee DJD are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for service connection for DJD of the right 
knee are not met.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

4.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

5.  The criteria for service connection for a bilateral 
shoulder disability are not met. 38 U.S.C.A. §§ 101 (24), 
106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002& Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims on appeal herein, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The RO's notification as to the petition to reopen the claim 
for service connection for right knee injury residuals 
explained both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  In any 
event, the Board will reopen this claim below.  After 
issuance of this notice, and opportunity for the veteran to 
respond, the January 2007 SSOC reflects readjudication of 
each of the claims.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and service personnel records 
including the dates of his ACDUTRA, post-service private 
medical records, as well as VA examination reports and VA 
outpatient treatment (VAOPT) records, and the records of the 
Social Security Administration's (SSA's) disability 
determination.

In addition, the RO did not explain how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  However, as the decision 
herein denies each of the claims, no disability rating or 
effective date is being, or is to be, assigned; thus, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006).  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Under 38 C.F.R. § 3.310(a) (2006), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a right knee disability was previously denied 
by the RO in a May 1994 decision.  The basis for the denial 
is not clear.  The RO noted that during the then-recent May 
1994 VA examination, scheduled in connection with the 
veteran's claim for service connection for a left knee 
disability, the veteran had stated that his right, not his 
left, knee was bothering him.  However, the RO noted, the 
veteran's service medical records showed an injury to the 
left rather than right knee.  The RO then recounted the 
examination findings as to the left knee and granted service 
connection for left knee injury residuals with a 
noncompensable evaluation and denied, without further 
explanation, the claim for service connection for right knee 
injury residuals.  Although notified of the denial in June 
1994, the veteran did not initiate an appeal of the decision; 
hence, the decision is final based on the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
for right knee injury residuals in July 2001.  Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156.  However, that revision applies only to claims filed 
on and after August 29, 2001.  Given the July 2001 date of 
the claim to reopen culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1994 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

As noted, the basis of the May 1994 denial is not clear.  The 
May 1994 VA examination report includes a diagnosis of right 
knee arthritis.  Since that time, the evidence including VA 
examination reports of January 2002 and November 2006 
included more specific diagnoses of mild degenerative changes 
with osteophyte at the tibial plateau, joint space narrowing, 
and degenerative changes involving all three compartments.  
In addition, the examiner who prepared the November 2006 VA 
examination report opined as to the etiology of the veteran's 
right knee DJD.  This evidence is "new" in that it was not 
before agency adjudicators at the time of the May 1994 final 
denial of the claim for service connection for a left knee 
disability, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is "material" 
in that it precisely identifies the veteran's current right 
knee disability and addresses whether there is a nexus 
between such disability and service.  No such evidence was 
previously of record.

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for right knee DJD, to include as secondary to service 
connected left knee injury residuals (along with the other 
service-connection claims) on the merits.

B. Service Connection Claims

1.  Right Knee DJD

As noted above, the veteran indicated at the June 2005 DRO 
conference that he was claiming service connection for his 
right knee DJD on a direct and secondary basis.  However, 
considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for service 
connection for right knee DJD must be denied under both 
theories.

The service medical records do not contain any notations of 
complaints, treatment, or diagnosis of any right knee 
disability, and the musculoskeletal system and lower 
extremities were normal on the October 1960 separation 
examination.  Moreover, the lower extremities and 
musculoskeletal system were normal on the January 1974 ANG 
enlistment examination, the February 1978 retention 
examination, and the December 1982 retention examination.  
Subsequently, an August 1993 VA medical certificate (VA Form 
10-10M), reflects that the veteran complained of right leg 
burning and diagnosed possible compression neuropathy, but X-
rays of the right leg and knee at this time showed no osseus 
or articular abnormality.  The first diagnosis of a right 
knee disability was the May 1994 VA examination report 
impression of mild chondromalacia of the right knee with some 
arthritic changes.  Thus, the first evidence of the veteran's 
right knee DJD was about thirty-three years after service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
are factors that weigh against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

In addition, the physician who conducted the May 1994 VA 
examination wrote that he could not identify the etiology of 
the veteran's right knee DJD.  Similarly, the physician who 
conducted the January 2002 VA examination and diagnosed right 
knee DJD did not opine as to the etiology of this disability.  
The only opinion expressed as to the etiology of the 
veteran's right knee DJD was that of the physician who 
conducted the November 2006 VA examination.  After reviewing 
the claims file and examining the veteran, he wrote that the 
veteran's right knee DJD was not caused or aggravated by the 
service-connected left knee disability.  Noting that the 
medical records showed that the right knee DJD preceded or 
was contemporaneous with the left knee DJD, and also noting 
the veteran's obesity and 41 years of post-service heavy 
construction work 5-7 days per week, the physician wrote that 
it was at least as likely as not that the cause of the 
veteran's right knee DJD was the long history of heavy labor 
type work by a very heavy person and not secondary to the 
left knee disability.  As the physician explained the reasons 
for his conclusions in light of the accurately described 
evidence in the claims file and his examination findings, the 
Board finds this opinion competent and persuasive on the 
question of medical relationship between the veteran's right 
knee DJD and left knee disability or service including 
ACDUTRA.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with the claim for service 
connection for right knee DJD.  However, as indicated above, 
this claim turns on medical matters.  As a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the question 
of whether there is a medical relationship between his right 
knee DJD and his left knee disability or service including 
ACDUTRA.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, his assertions in this regard 
have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for right knee DJD on a direct and 
secondary basis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of any competent 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

2.  Back Disability

As noted above, the veteran indicated at the June 2005 DRO 
conference that he was claiming service connection for his 
back condition on a direct and secondary basis.  However, 
considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for service 
connection for a back condition must be denied under both 
theories.

The only notation regarding the veteran's spine in service 
was of a July 1959 complaint of pain in the back, radiating 
down the left leg.  On examination there was slight right 
lumbosacral pain with good range of motion.  The impression 
was of mild lumbosacral strain.  The next notation in the 
service medical records is of a low back furuncle which was 
treated with a hot compress.  There are no other references 
to the veteran's back in the service medical records.  The 
spine was normal on the October 1960 separation examination.  
The spine was also normal on the January 1974 ANG enlistment 
examination, the February 1978 retention examination, and the 
December 1982 retention examination.  The first post-service 
notation regarding the veteran's back appears to be a June 
1994 complaint of a low back ache, many years after service, 
and the first diagnosis of a back disability appears to be a 
May 2001 Tri State occupation examination report prepared for 
the West Virginia Disability Determination Division which 
contained a diagnosis of chronic lumbosacral strain without 
evidence of radiculopathy, with an X-ray report impression of 
slight narrowing of L4-5 and narrowing of L5-S1.  As noted, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
are factors that weigh against a claim of service connection.  
Maxson, 230 F.3d at 1333.

In addition, the only medical opinions expressed regarding 
the etiology of the veteran's current back disability weigh 
against the claim.  The physician who prepared the July 2005 
VA examination report noted that the veteran claimed he hurt 
his back in the early 1980s during a jeep accident but there 
was no evidence of such an accident in the medical records 
and the December 1982 retention examination did not mention 
such an injury.  After reviewing the claims file including 
recent X-rays and examining the veteran, the physician 
concluded that the veteran had fairly severe arthritic 
changes in the back with mild compression and scoliosis that 
were less likely (i.e., less than a 50/50 probability) caused 
by the claimed jeep accident and that it was more likely that 
the diagnosed conditions were caused by the process of aging 
in an obese construction worker of 40 years.  The same VA 
physician, after again reviewing the claims file and 
examining the veteran, noted the July 1959 service medical 
record notation of mild lumbosacral strain and concluded that 
this symptomatology was acute and transient because the 
veteran's back was not mentioned in the service medical 
records again and the subsequent enlistment and retention 
examinations did not mention back pain or back injury.  He 
also noted that he veteran had stated during the examination 
that the back injury was in 1980 or 1981-1982, but had 
indicated to the physician who prepared the May 2001 Tri 
State occupation examination report that it occurred in 1984.  
He also concluded that it was less likely than not that the 
veteran's left knee disability aggravated his back condition 
because the back arthritis was primary and to a greater 
degree than the knee arthritis.  As the physician explained 
the reasons for his conclusions in light of the accurately 
described evidence in the claims file and his examination 
findings, the Board finds this opinion competent and 
persuasive on the question of medical relationship between 
the veteran's back disability and left knee disability or 
service.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. 
App. at 470- 471.  The Board also notes that there is no 
evidence that the veteran's claimed back injury occurred 
during a period of ACDUTRA, especially in light of the fact 
that the veteran did not give a consistent date of the 
claimed injury. 

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with the claim for service 
connection for a back disability.  However, as indicated 
above, this claim turns on medical matters.  As a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the question 
of whether there is a medical relationship between his back 
disability and his left knee disability or service or 
ACDUTRA.  See Bostain v. West, 11 Vet. App. at 127.  Hence, 
his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a back disability on a direct and 
secondary basis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of any competent 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

3.  Bilateral Shoulder disability

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for a bilateral shoulder disability are not met.

Initially, the Board notes that there is no evidence of a 
disability of either shoulder in service.  The service 
medical records reflect no complaint, finding, or diagnosis 
of a shoulder disability, and the upper extremities and 
musculoskeletal systems were normal on the October 1960 
examination report.  Moreover, the upper extremities and 
musculoskeletal system were normal on the January 1974 ANG 
enlistment examination, the February 1978 retention 
examination, and the December 1982 retention examination. 

There also is no evidence of any shoulder disability until 
many years after service.  The first evidence of any shoulder 
disability appears to be a February 2001 VA X-ray report 
indicating possible minimal degenerative changes in the left 
shoulder.  Shortly thereafter, on the Tri State occupational 
medicine exam for the West Virginia disability determination 
division, there was pain and tenderness of the left shoulder 
but not the right shoulder and the diagnosis regarding the 
shoulders was arthralgia in the left shoulder that was 
probably DJD. 

However, neither the February 2001 VA X-ray reports, the Tri 
State occupational medicine examination report, nor any other 
document establishes a medical nexus between the veteran's 
left shoulder disability, diagnosed many years post-service 
and service or ACDUTRA, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such medical opinion.  In short, there 
is no competent evidence to support the claim.  Moreover, 
there is no evidence that the veteran has a current right 
shoulder disability, and where competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with the claim for service 
connection for a bilateral shoulder disability.  However, as 
indicated above, this claim turns on medical matters.  As a 
layman without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter-such as the 
question of whether there is a medical relationship between 
any shoulder disability and service or ACDUTRA.  See, e.g., 
Bostain, 11 Vet. App. at 127.  Hence, his assertions in this 
regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a bilateral shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent medical 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

C.  Increased Rating Claim

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left knee injury residuals are rated 10 percent 
under 38 C.F.R. § 4.71a, DC 5010-5260, for limitation of 
flexion due to arthritis.  Under DC 5010, traumatic arthritis 
is rated as degenerative arthritis (established by x-ray) 
under DC 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DCs Codes 
5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating. A 10 
percent rating requires flexion limited to 45 degrees. A 20 
percent rating requires flexion limited to 30 degrees. A 30 
percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2006).  Under certain circumstances, 
separate ratings may be assignable for limitation of flexion 
and for limitation of extension of the same knee.  See 
VAOPGCPREC 9-2004.  Under DC 5261, limitation of extension of 
either leg to 5 degrees warrants a noncompensable (zero 
percent) rating.  A 10 percent rating requires extension 
limited to 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees.  A 30 percent rating 
requires extension limited to 20 degrees. A 40 percent rating 
requires extension limited to 30 degrees.  A 50 percent 
rating requires extension limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II. 
(2006).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for the veteran's 
left knee injury residuals.

On the January 2002 VA examination, range of motion was from 
0 degrees extension to 100 degrees flexion.  The veteran 
complained of pain and there was loss of extension on 
repetitive motion about 10 degrees.  X-rays showed mild DJD.  
On the May 2001 Tri State examination, range of motion was 
from 0 to 120 degrees.  On the November 2006 VA examination, 
range of motion was from 8 degrees extension to 105 degrees 
flexion.  Thus, the veteran's left knee extension has been 
limited, at most, to 8 degrees extension and flexion limited 
to, at most, 100 degrees.  Clearly, these findings do not 
meet the criteria for even a minimum, compensable 10 percent 
rating for limited flexion or limited extension under DCs 
5260 and 5261 (which require flexion limited to 45 degrees 
and extension limited to 10 degrees).

Given the veteran's objective findings of slightly (albeit, 
noncompensable) limited left knee flexion and extension, 
along with findings on the above VA and Tri State 
examinations of pain and crepitus, the RO appropriately 
assigned a 10 percent rating for the veteran's left knee 
injury residuals.  However, no more than a 10 percent rating 
is assignable under DC 5003 for arthritis affecting a major 
joint. Id.  The 10 percent rating takes into account 
functional loss due to pain and other factors, and, given the 
minimal objective findings on examination, no higher rating, 
on this basis, is warranted.  See 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.  Even considering the veteran's left knee pain, the 
evidence simply does not support assignment of a higher 
rating under DC 5260.  In this regard, although the November 
2006 VA examiner indicated that there was additional 
limitation due to flexion primarily due to pain, the pain 
began at 80 degrees flexion and ended at 105 degrees flexion, 
and range of motion against strong resistance was 8 degrees 
extension to 100 degrees flexion.  Moreover, there was no 
additional limitation of extension on repetitive use.  Thus, 
there is no medical evidence that the veteran's arthritic 
pain is so disabling to actually or effectively result in 
flexion limited to 30 degrees or extension limited to 15 
degrees-the requirements for the next higher 30 percent 
rating under DCs 5260 and 5261-and no evidence of any of the 
other DeLuca factors.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
arthritis, but finds that no higher rating is assignable.  In 
view of the findings showing measurable range of motion of 
the veteran's left knee, a rating under DC 5256 for left knee 
ankylosis is not appropriate.  Moreover, although a veteran 
who has arthritis and instability in his knee may receive 
separate ratings under DCs 5003 and 5257 for arthritis, 
resulting in limited or painful motion, and for instability, 
respectively, see VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998), the January 
2002 VA examination report indicated that stability of the 
medial collateral ligaments was normal and the November 2006 
VA examination report indicated that there was no 
instability, dislocation, or subluxation.  A higher rating 
under DC 5257 is therefore not appropriate.  In addition, 
February 2001 and November 2006 X-rays did not indicate any 
dislocated semilunar cartilage or impairment of the tibia or 
fibula, so a higher rating is not warranted under DCs 5258 or 
5262.

For all the foregoing reasons, the claim for increase must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a right knee 
disability has been received, the appeal is granted.

Service connection for DJD of the right knee, to include as 
secondary to the service connected left knee injury 
residuals, is denied.

Service connection for a back disability, to include as 
secondary to service-connected left knee injury residuals, is 
denied.

Service connection for a bilateral shoulder disability is 
denied.

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


